


Exhibit 10.11A

 

Stock Unit
Grant Notice

 

Omnicell, Inc.
1201 Charleston Road
Mountain View, CA 94043

 

 

Employee Name

 

Employee ID:

Employee Address

 

 

 

 

You have been granted a Stock Award in Omnicell, Inc. Common Stock as follows:

 

 

 

Type of Award:

Restricted Stock Unit (RSU)

 

 

Grant No.:

 

 

 

Equity Incentive Plan:

1999 Equity Incentive Plan

 

 

Date of Grant:

 

 

 

 

Total Number of Stock Units:

 

 

 

 

Fair Market Value per Unit:

 

 

 

 

Total FMV of Stock Award:

 

 

 

Vesting Date

 

Number of Shares
Vesting on Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Schedule:  The Company shall deliver on each vesting date one share of
Common Stock for each Stock Unit which vests on such date, less any shares to be
withheld pursuant to Section 10 of the Stock Unit Award Agreement.

 

By your acceptance of this Stock Award Grant, you agree that this award is
granted under and governed by the terms and conditions of this Grant Notice,
Omnicell, Inc.’s 1999 Equity Incentive Plan (as amended from time to time) (the
“Plan”) and by the terms and conditions of the 1999 Equity Incentive Plan Stock
Unit Award Agreement (the “Award Agreement”) which is attached hereto.

 

You understand and agree that as of the Date of Grant, this Grant Notice, the
Award Agreement and the Plan set forth the entire understanding between you and
Omnicell, Inc. regarding the Stock Award set forth herein, and the underlying
Common Stock, and supersede all prior oral and written agreements on that
subject.

 

 

Chief Financial Officer

 

 

 

 

 

Attachment:

Stock Unit Award Agreement

 

--------------------------------------------------------------------------------

Omnicell, Inc.

1999 EQUITY INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Award Agreement (“Agreement”), Omnicell, Inc. (the “Company”) has awarded you a
Stock Unit Award pursuant to Section 8(c) of the Company’s 1999 Equity Incentive
Plan (the “Plan”) for the number of Stock Units as indicated in the Grant Notice
(collectively, the “Award”).  Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each Stock Unit shall represent the right to receive one (1) share
of Common Stock.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.             NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.  The number of
Stock Units in your Award is set forth in the Grant Notice.

 

(a)           The number of Stock Units subject to your Award and the number of
shares of Common Stock deliverable with respect to such Stock Units may be
adjusted from time to time for capitalization adjustments as described in
Section 12 of the Plan.  You shall receive no benefit or adjustment to your
Award with respect to any cash dividend or other distribution that does not
result in a capitalization adjustment pursuant to Section 12 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.

 

(b)           Any additional Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and Common Stock covered by your Award.

 

(c)           Notwithstanding the provisions of this Section 1, no fractional
Stock Units or rights for fractional shares of Common Stock shall be created
pursuant to this Section 1.  The Board shall, in its discretion, determine an
equivalent benefit for any fractional Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 1.

 

2.             VESTING.

 

(a)           The Stock Units shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice and the Plan, provided that vesting
shall cease upon the termination of your Continuous Service.

 

(b)           The determination that your Continuous Service was terminated
shall be made by the Company (or an Affiliate, as applicable) in its sole
discretion.  Any such determination by the Company (or an Affiliate, as
applicable) for the purposes of this Agreement

 

--------------------------------------------------------------------------------


 

shall have no effect upon any determination of the rights or obligations of you
or the Company (or an Affiliate, as applicable) for any other purpose.

 

3.             DISTRIBUTION OF SHARES OF COMMON STOCK.  Subject to the
provisions of this Agreement (including Sections 5 and 10 below) and the Plan,
the Company shall deliver to you on the applicable vesting date one (1) share of
Common Stock for each Stock Unit that vests on such date.

 

4.             PAYMENT BY YOU.  Except as otherwise provided in the Grant
Notice, this Award has been granted in consideration of your services to the
Company (or an Affiliate, as applicable).  Subject to Section 10 below, and
except as otherwise provided in the Grant Notice, you will not be required to
make any payment to the Company (other than your past and future services with
the Company (or an Affiliate, as applicable)) with respect to your receipt of
the Award, the vesting of the Stock Units, or the delivery of the shares of
Common Stock underlying the Stock Units.

 

5.             SECURITIES LAW COMPLIANCE.  You may not be issued any Common
Stock under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Common Stock if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

6.             RESTRICTIVE LEGENDS.  The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

 

7.             TRANSFER RESTRICTIONS.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of the shares in respect of your Award.  For example, you may
not use shares that may be issued in respect of your Stock Units as security for
a loan, nor may you transfer, pledge, sell or otherwise dispose of such shares. 
This restriction on transfer will lapse upon delivery to you of shares in
respect of your vested Stock Units.  Your Award is not transferable, except by
will or by the laws of descent and distribution, unless otherwise required by
applicable law.  Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock pursuant to this Agreement.

 

8.             AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

 

2

--------------------------------------------------------------------------------


 

9.             UNSECURED OBLIGATION.  Your Award is unfunded, and even as to any
Stock Units which vest, you shall be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Common Stock
pursuant to this Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 3 of
this Agreement.   Upon such issuance, you will obtain full voting and other
rights as a stockholder of the Company with respect to the Common Stock so
issued.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

10.          WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company
and/or any Affiliate, you hereby authorize any required withholding from the
Common Stock issuable to you and otherwise agree to make adequate provision for
any sums required to satisfy the United States federal, state and local tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award.  As provided in Section 11(f) of the Plan, the
Company may withhold from any compensation paid to you by the Company in partial
or full satisfaction of the withholdings contemplated by this Section 10.  In no
way limiting the foregoing, the Company is hereby authorized to withhold shares
of Common Stock that are otherwise to be issued and delivered to you under this
Award in partial or full satisfaction of the withholdings contemplated by this
Section 10; provided, however, that no shares of Common Stock shall be withheld
with a value exceeding the minimum amount of tax required to be withheld by law.

 

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

 

(c)           In the event the obligation of the Company and/or any Affiliate to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the withholding
obligation was greater than the amount withheld by the Company and/or any
Affiliate, you agree to indemnify and hold the Company and its Affiliates
harmless from any failure by the Company and/or any Affiliate to withhold the
proper amount.

 

11.          NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company and/or any Affiliate to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company (or an Affiliate, as
applicable).

 

12.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

3

--------------------------------------------------------------------------------


 

13.          AMENDMENT.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement. Notwithstanding the foregoing, this Agreement may be amended
solely by the Company by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent (except as expressly provided in the Plan).
Without limiting the foregoing, the Company reserves the right to change, by
written notice to you, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

14.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company and/or any Affiliate.

 

15.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control; provided, however,
that Section 3 of this Agreement, as may be modified pursuant to Section 8(d) of
the Plan, shall govern the timing of any distribution of Common Stock under your
Award.  The Company shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all

 

4

--------------------------------------------------------------------------------


 

interpretations and determinations made by the Board shall be final and binding
upon you, the Company, and all other interested persons. No member of the Board
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

16.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

17.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the State of California without
regard to such state’s conflicts of laws rules.

 

18.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

* * * * *

 

This Stock Unit Award Agreement shall be deemed to be signed by the Company and
the Participant upon the signing by the Participant of the Stock Unit Grant
Notice to which it is attached.

 

5

--------------------------------------------------------------------------------


 

OMNICELL, INC.
1999 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------
